Filed 12/21/20 P. v. Resendiz CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


 THE PEOPLE,                                                          D076804

           Plaintiff and Respondent,

           v.
                                                                      (Super. Ct. No. SCN375166)
 DONACIANO C. RESENDIZ,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Harry M. Elias, Judge. Affirmed.
         Peter James Musser for Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Melissa
Mandel and Adrian R. Contreras, Deputy Attorneys General, for Plaintiff and
Respondent.
         Donaciano Resendiz, a legal permanent resident, entered into a plea
bargain under which he pleaded guilty to possession of a controlled substance
for sale (Health & Saf. Code, § 11378) and admitted a strike prior, in
exchange for receiving a stipulated 32-month sentence and the prosecutor’s
agreement not to oppose placement in “fire camp.” After Resendiz completed
his sentence, he was transferred to immigration custody for deportation
proceedings based on his conviction in this case. Resendiz then moved to
vacate his conviction and withdraw his guilty plea under Penal Code section
1473.7, subdivision (a)(1),1 which permits withdrawal of a guilty plea when
the defendant establishes “prejudicial error damaging [his or her] ability to
meaningfully understand, defend against, or knowingly accept the actual or
potential adverse immigration consequences of a plea . . . .” After a thorough
evidentiary hearing, the court denied the motion.
      Resendiz raises three challenges on appeal. First, he contends his plea
counsel failed to adequately advise him regarding the adverse immigration
consequences of his guilty plea. However, both Resendiz and his plea counsel
testified at the evidentiary hearing on this issue, and the trial court expressly
found plea counsel more credible in his assertion that he had advised
Resendiz he would be deported as a result of his guilty plea. Moreover, the
court found that the judge who accepted Resendiz’s guilty plea had expressly
advised Resendiz he would be deported as a result.
      Second, Resendiz contends his plea counsel failed to bargain for an
immigration-neutral disposition. Although Resendiz presented testimony
from an immigration attorney asserting immigration-neutral dispositions
were available, Resendiz failed to meet his burden of introducing any
evidence establishing the prosecution was likely to have agreed to any of
those dispositions.
      Finally, Resendiz contends the prosecutor who conducted the plea
negotiations failed to fulfill his statutory obligation to “consider the avoidance
of adverse immigration consequences in the plea negotiation process . . . .”
(§ 1016.3, subd. (b).) However, the prosecutor opposing Resendiz’s motion


1     Further unspecified statutory references are to the Penal Code.
                                        2
represented to the court that his colleague had, in fact, considered the
adverse immigration consequences of the guilty plea. The current prosecutor
further represented that his office reconsidered the issue in light of
Resendiz’s pending motion, yet still declined to accept an immigration-
neutral disposition. The trial court accepted these representations.
      Because all of Resendiz’s challenges are without merit, we affirm the
trial court’s order.
           I. FACTUAL AND PROCEDURAL BACKGROUND
      One night in July 2017, Resendiz was driving on a road in Valley
Center when he swerved his vehicle across the center line and nearly hit an
oncoming tribal police patrol vehicle. The officers turned around and
followed Resendiz into a dirt driveway, where they saw him get out of his
vehicle and start running away. Resendiz’s vehicle began rolling backward
toward the patrol vehicle, causing the officers to reverse their vehicle.
Resendiz ran back to his vehicle, jumped inside, and stopped it from
continuing to roll. The officers detained Resendiz.
      In plain view on the driver’s seat of Resendiz’s vehicle, the officers saw
a plastic baggie containing a crystalline substance later determined to be
methamphetamine. About 10 feet in front of the vehicle, the officers found
another plastic baggie containing a similar amount of methamphetamine.
And about 15 feet beyond the second baggie, the officers found a third plastic
baggie containing a similar amount of methamphetamine. Crime lab
analysis confirmed each plastic baggie contained approximately 14 grams of
methamphetamine (totaling 42.95 grams), which a detective estimated had a
street value of about $1,955.
      Sheriff’s deputies assisting in the investigation collected three
cellphones from Resendiz, one of which contained text messages reflecting


                                        3
drug sales. Deputies also collected two 9-millimeter bullets from Resendiz’s
pants pocket.
      The San Diego County District Attorney charged Resendiz with one
count of possession of a controlled substance (“to wit: methamphetamine”) for
sale (Health & Saf. Code, § 11378), and further alleged he had suffered a
strike prior for a robbery.2
      About eight months later, Resendiz entered into a plea bargain under
which he agreed to plead guilty to possession of a controlled substance for
sale and to admit a strike prior, in exchange for receiving a stipulated 32-
month sentence and an agreement by the prosecutor not to oppose placement
in fire camp.
      The trial court accepted Resendiz’s plea and sentenced him in
accordance with the plea bargain.
      After Resendiz completed his prison sentence, he was transferred to
immigration custody for deportation proceedings based on his conviction in
this case.
      A few months later, Resendiz filed a motion in the trial court seeking to
vacate his conviction and to withdraw his guilty plea on the basis his trial
counsel did not properly advise him regarding the immigration consequences
of his guilty plea. The prosecution opposed the motion. After conducting an
evidentiary hearing, the trial court denied Resendiz’s motion.
      Resendiz appeals.




2     According to the probation report, the robbery occurred in 2006 when
Resendiz was 17. Resendiz and an accomplice confronted two pedestrians;
Resendiz extended a knife toward the victims and demanded money from
them; when one of the victims ran away, Resendiz pursued him and stabbed
him in the back.
                                       4
                               II. DISCUSSION
      Resendiz contends the trial court erred by denying his motion to vacate
his conviction and withdraw his guilty plea because (1) his defense counsel
failed to adequately advise him of the adverse immigration consequences of
his guilty plea; (2) his defense counsel failed to bargain for an immigration-
neutral disposition; and (3) the prosecutor failed to fulfill his statutory
obligation to “consider the avoidance of adverse immigration consequences in
the plea negotiation process . . . .” (§ 1016.3, subd. (b).)
                                 A. Background
                       1. Guilty Plea and Sentencing
      Resendiz’s retained defense counsel (James Dicks) negotiated a plea
bargain under which Resendiz agreed to plead guilty to possession of a
controlled substance for sale (Health & Saf. Code, § 11378) and to admit a
strike prior, in exchange for receiving a stipulated 32-month sentence and the
prosecutor’s agreement not to oppose placement in fire camp. The factual
basis for Resendiz’s guilty plea states, “I knowingly and unlawfully possessed
a controlled substance for sale. I have a prior strike conviction.”
      On Resendiz’s guilty plea form, under the heading “CONSEQUENCES
OF PLEA OF GUILTY OR NO CONTEST,” he initialed a box next to
paragraph 7d., which states: “I understand that if I am not a U.S. citizen,
this plea of Guilty/No Contest may result in my . . . deportation . . . .
Additionally, if this plea is to an ‘Aggravated Felony’ listed on the back of this
form, then I will be deported . . . .” (Italics added.) In handwritten blue ink,
the word “may” in the preprinted phrase “may result” was stricken and
replaced with the word “will.”
      On the back of the form, under the heading “AGGRAVATED
FELONIES,” the following admonition appeared:


                                         5
         “ANY CONVICTION OF A NON-CITIZEN FOR AN
         ‘AGGRAVATED FELONY’ AS DEFINED UNDER 8
         U.S.C. 1101(a)(43), WILL RESULT IN . . .
         DEPORTATION . . . . [¶] ‘AGGRAVATED FELONIES’
         include . . . [¶] . . . [¶] . . . POSSESSION FOR SALE
         OF ANY CONTROLLED SUBSTANCE.”
      Resendiz checked a box on the form next to text stating, “I declare
under penalty of perjury that I have read, understood, and initialed each item
above and any attached addendum, and everything on the form and any
attached addendum is true and correct.” Immediately beneath this text,
Resendiz signed and dated the form, and imprinted his right thumbprint.
      In the paragraph just below Resendiz’s certification, attorney Dicks
signed and dated a paragraph stating:
         “I . . . personally read and explained to the defendant the
         entire contents of this plea form and any addendum
         thereto. I discussed all charges and possible defenses with
         the defendant, and the consequences of this plea, including
         any immigration consequences. I personally observed the
         defendant fill in and initial each item, or read and initial
         each item to acknowledge his/her understanding and
         waivers. I observed the defendant date and sign this form
         and any addendum. I concur in the defendant’s plea and
         waiver of constitutional rights.” (Italics added.)
      At the change of plea hearing, the trial court (Judge Michael Kirkman)
questioned and advised Resendiz regarding the consequences of his plea:
         “Q. Is everything contained on this form true and correct?
         “A. Yes, your Honor.
         “Q. Have you had sufficient time with your counsel such
         [that] your questions have been answered to your
         satisfaction?
         “A. Yes, your Honor. [¶] . . . [¶]
         “Q. Do you believe under the circumstances that it’s in
         your best interest to plead guilty here today?

                                        6
         “A. Yes. [¶] . . . [¶]
         “Q. And, sir, you understand that if you weren’t a citizen
         this plea would result in the removal, deportation,
         exclusion [from] admission into the United States and
         denial of naturalization, and if that were an issue the Court
         would allow you time to continue the case before accepting
         a plea of guilty during which time you can talk with other
         counsel, understanding that as well and having discussed
         the matter further also with Mr. Dicks you wish to proceed
         with the plea in this case here today a plea of guilty; is all
         of that correct?
         “A. Yes, your Honor.”
      The trial court found that Resendiz “understands the nature of the
charges and the consequences of entering a plea here today.” The court also
confirmed with attorney Dicks that he joined in Resendiz’s waiver of rights
and entry of the plea. The court then accepted Resendiz’s guilty plea and
admission of a strike prior.
      Consistent with the plea bargain, the trial court sentenced Resendiz to
32 months in state prison and recommended he be placed in fire camp.
                      2. Motion to Vacate Conviction
      In May 2019, Resendiz was released from state custody, and
transferred to immigration custody for deportation proceedings based on his
conviction in this case.
      In August 2019, Resendiz moved to vacate his conviction and withdraw
his guilty plea on the basis he was never advised to consult with an
immigration attorney and did not understand what was happening during
the change of plea hearing.
      In a supporting declaration, Resendiz stated he has been a lawful
permanent resident since 2006, has three minor U.S. citizen children, and
resides with them and their mother (Tatiana A.).


                                       7
        Resendiz explained in his declaration that shortly after his arrest on
the drug charge, he retained attorney Dicks and met with him several times.
They “maintained a good professional attorney/client relationship,” and Dicks
was very communicative. Dicks advised Resendiz “that because there was
strong evidence against” him, he “should take an offered plea bargain of 32
months.” Resendiz told Dicks “to see if he could [get] a better deal; but, that
if there was not anything else he could do, to try to keep [Resendiz] out on
bail” so he “could work and be with [his] family.” Dicks later advised that 32
months was the best he could get, but that he would ask that Resendiz be
placed in fire camp. Resendiz declared, “I do not recall any[thing] being
discussed about my immigration status or what the immigration
consequences of my plea would be.”
        Regarding the guilty plea form and change of plea hearing, Resendiz
stated in his declaration that he did “not recall anything being discussed
about [his] immigration status or what the immigration consequences of [his]
plea would be.” He further stated he did not understand the trial court’s
advisement about seeking a continuance to consult with immigration counsel.
        The prosecution opposed the motion, arguing (among other things) the
guilty plea form and the trial court’s advisement sufficiently advised
Resendiz that he will—not merely may—be deported as a result of his guilty
plea.
                                  3. Hearing
        The trial court (Judge Harry Elias) held a thorough evidentiary hearing
on Resendiz’s motion. In accordance with Resendiz’s burden of proof,
attorney Dicks, Resendiz, Tatiana, and an immigration attorney (Kevin
Tracy) testified on Resendiz’s behalf. The prosecutor recalled Dicks as a
rebuttal witness at the end of the hearing. After Dicks’s initial testimony,


                                         8
the trial court tentatively ruled it would grant Resendiz’s motion. However,
after hearing from the remaining witnesses, and from Dicks again, the court
ultimately denied the motion.
Attorney Dicks
      Dicks testified he discussed immigration with Resendiz “at some point,”
but could not recall whether it was the day he was retained. Dicks was
“pretty sure” it was while Resendiz was “in court holding,” though Dicks was
not retained until after Resendiz had been released on bail. When asked if
the discussion occurred before the change of plea hearing, Dicks responded,
“Yes. Well, if it was, it wasn’t much before.” Dicks said it was his “policy” to
discuss immigration during his first court appearance with a client, which
the court pointed out was nearly seven months before the change of plea
hearing.3 But Dicks said he could not remember for certain when he had the
discussion.
      Regarding the substance of his advisement to Resendiz, Dicks said he
“told him that . . . because of the strike prior and because of the elements of
the offense that he was going to be deported on this case if he was convicted.”
Dicks also warned Resendiz that “if he had any hope of staying in the country
he’s got to talk to an immigration lawyer.” This was consistent with Dicks’s
practice of determining a client’s citizenship status, and “if they’re anything
less . . . than a citizen, . . . advis[ing] them that they are probably going to be
deported and, on some cases, they will be deported and they should seek some
help from an immigration lawyer.” Dicks acknowledged he did not suggest
the name of an immigration attorney to Resendiz because it was not his



3     The record supports the trial court’s observation. Dicks first appeared
in court with Resendiz in July 2017, about seven months before Resendiz’s
March 2018 guilty plea.
                                         9
policy at that time to do so. Nor did Dicks, himself, ever consult an
immigration attorney in this case because he “knew . . . or . . . felt [Resendiz]
was going to be deported.”
      As to plea negotiations, Dicks testified he “tried to get [Resendiz] the
best deal possible,” but he could not say he looked for an immigration-neutral
“safe haven.” The “closest thing [he] got to a safe haven was trying to leave
the particular type of drug off the change of plea form when . . . filling out the
factual basis.” Dicks acknowledged the prosecutor who handled the plea
negotiations (different than the prosecutor opposing Resendiz’s motion) was
“a pretty reasonable prosecutor sometimes,” but Dicks never sought his
advice or met and conferred regarding “an alternate plea.” Based on the
evidence against Resendiz, which Dicks characterized as “pretty brutal,”
“there was just no way” the prosecutor would have accepted a plea for simple
possession—“It was going to be a possession for sale one way or the other.”
Dicks admitted he neither asked the prosecutor to strike “methamphetamine”
from the complaint (he merely “le[ft] it off the factual basis” in the change of
plea form), nor sought to “plead up” to the more severe offense of
transportation of a controlled substance for sale (Health & Saf. Code,
§ 11379).
      Regarding the guilty plea form, Dicks testified that when he went over
the back of the form (setting forth deportable aggravated felonies) with
Resendiz, Dicks “told him he was going to be deported.” Dicks reiterated that
although he was negotiating for placement in fire camp, he told Resendiz
“[y]ou’re probably not going to get it because you’re going to get deported.”
Dicks said the handwritten change on the form from “may result” to “will
result” was not his handwriting, and he “assume[d] it was Judge Kirkman’s
or whoever took the plea.”


                                       10
      Dicks testified he did not recall how long it took him to fill out the form
with Resendiz, or how long after they filled it out the court took Resendiz’s
plea. Resendiz’s current counsel asked Dicks hypothetically, “If he signed the
change of plea form that day and then, let’s say, half an hour later was before
Judge Kirkman, would you think that that was adequate time to contemplate
the adverse immigration” consequences? Dicks responded, “No, I don’t think
that’s enough time.” However, Dicks testified he “felt [Resendiz] at that time
had enough time,” and Dicks would not have gone forward with the plea if he
“had some doubts as to whether [Resendiz] understood it.”
Tentative Ruling
      After Dicks’s initial testimony, the trial court stated, “I’m at a stage
now I’ll grant [Resendiz’s motion] and bring him back and the deal’s all off.”
      Resendiz’s counsel asked the prosecutor in open court if he would agree
to strike “methamphetamine” from the complaint as part of a new plea
bargain. The prosecutor said no. When the court asked the prosecutor why
not, he explained, “When the motion was filed I actually had it already
reviewed by my office. We evaluated everything that [Resendiz’s counsel]
submitted to our office.” The prosecutor vouched that his office took
immigration consequences into account when making this decision. When
the court asked for further explanation, the prosecutor elaborated:
         “[T]his issue has been run up the chain. And so for the
         purposes of consideration, we have looked over all of [the]
         material [Resendiz’s counsel] supplied to us including his
         children, his own status, his criminal record. Based off of
         all of that information, our office did decide to oppose this
         motion and not to offer any change in regards to the type of
         plea that was entered.”
      Defense counsel argued this did not satisfy the prosecution’s burden to
consider adverse immigration consequences.


                                       11
      The trial court inferred from the prosecutor’s response that his office
considered deportation appropriate. Although the court found it “pretty
clearly borne out by the record” that “Judge Kirkman advised [Resendiz] and
advised him correctly” that “[h]e will be deported,” the court stated it had
“heard enough from Mr. Dicks to find there’s some equivocation as to how
[Resendiz] was advised.” Accordingly, the court again stated it would grant
the motion.
      After hearing further argument from the prosecutor about the extent to
which Resendiz understood the court’s and Dicks’s immigration advisements,
the trial court agreed to hear additional evidence.
Resendiz
      Resendiz testified telephonically from immigration custody without the
aid of an interpreter. He stated he has three children who are United States
citizens and for whom he was the sole provider prior to his incarceration. He
lived with them and their mother, Tatiana. All of Resendiz’s immediate
family lived legally in the United States, and he had no connections in
Mexico.
      Resendiz testified he was free on bail the entire time Dicks represented
him, and their first meeting was in Dicks’s office (not the court holding cell).
They met five or six times, and Tatiana attended all their meetings.
Resendiz maintained Dicks “never asked” and “never advised” him about his
“immigration status”—“the word . . . ‘immigration’ never came up.” Resendiz
said he never consulted with an immigration attorney because he was never
advised to.
      When asked if he would “have agreed to spend more time in state
prison if [he] knew that [he] could at least try to save [his] green card,”
Resendiz replied, “Yes, of course.”


                                        12
         Regarding the change of plea hearing, Resendiz claimed that even
though he felt he needed more time and was confused, he never expressed
this to the court because Dicks had already told him there was nothing more
they could do. Moreover, when Judge Kirkman asked about the change of
plea, Resendiz looked at Dicks, who nodded back, so Resendiz “agreed to the
deal.”
         On cross-examination, Resendiz contradicted Dicks’s testimony by
claiming Dicks had not read the guilty plea form to him, but merely told
Resendiz where to initial and sign. Resendiz said he did not remember
reading the paragraph that stated he had read and understood everything in
the form. He acknowledged he heard Judge Kirkman warn that he “will be
deported,” but he did not speak up or try to “pause[ ] the proceedings”
because he trusted Dicks, who had already advised there was nothing else
they could do.
         The prosecutor concluded his cross by asking, “So you’re saying
between your first meeting with Mr. Dicks all the way up to the point where
the judge said you would be deported, you and Mr. Dicks never discussed
immigration whatsoever?” Resendiz answered, “We never did.”
Tatiana
         Tatiana testified she accompanied Resendiz to about five meetings with
Dicks. During those meetings, they went over the case and possible plea
deals, but “didn’t really talk about any immigration issues.” Dicks never
“instructed [them] to go see an immigration attorney.”
         Tatiana acknowledged she was not present when Resendiz and Dicks
went over the guilty plea form, or when Judge Kirkman mentioned
deportation.




                                        13
Tracy
      Kevin Tracy testified he had been an immigration attorney for 33
years. He explained that aggravated felonies, including possession of
methamphetamine for sale (Health & Saf. Code, § 11378), are mandatory
deportation offenses. Tracy identified several strategies to avoid deportation
when a client is charged with an aggravated felony: (1) plead “to something
lesser”; (2) negotiate with the prosecutor to omit the name of the controlled
substance from the complaint because not all controlled substances regulated
under California law are regulated under federal law (though
methamphetamine is), and thus the ambiguity created by a silent record of
conviction may prevent deportation; and (3) negotiate with the prosecutor to
“plead up” to a violation of Health and Safety Code section 11379, which
covers several illicit activities, not all of which are mandatory deportation
offenses.
Dicks
      The prosecutor recalled Dicks, who testified that Resendiz’s and
Tatiana’s testimonies that he “never discussed immigration with Mr.
Resendiz” were incorrect. Dicks testified that although he did not “remember
the exact words,” it is his “policy if you are not a citizen in this type of
offense” to disclose that “if you’re convicted, . . . [y]ou’re going to get
deported.”
      Dicks did not remember filling out the guilty plea form, but he
“remember[ed] going it over with [Resendiz], giving it to him, initialing it,
giving it to the prosecutor, initialing it and going over it with Judge
Kirkman.” Dicks insisted he “read every single line to” Resendiz, including
“the line in regards to the immigration consequences.” Resendiz had no
questions about it; if he had, Dicks would have answered them.


                                         14
      Dicks maintained Resendiz did not “say or even do anything” at the
change of plea hearing “that would suggest to [Dicks] to call time out . . . .”
      Dicks explained that although he has consulted with immigration
attorneys before, he did not do so in this case because—based in part on his
prior consultations—he “was convinced [Resendiz] was going to be deported,”
and he told him so.
Argument and Ruling
      Resendiz’s counsel argued that even if Dicks had advised Resendiz he
would, in fact, be deported if convicted, Dicks nevertheless misadvised
Resendiz by failing to refer him to an immigration attorney or to advise of the
possibility of omitting methamphetamine from the complaint or of pleading
up to an offense that is not necessarily deportable. Counsel implored the
court, “Why wasn’t that tried at least?”
      The court responded that the current prosecutor “told me as an officer
of the court they won’t do it. They won’t do it. So what is Mr. Dicks supposed
to do different? So let’s say he asked. They say they won’t do it.” Defense
counsel responded he would be satisfied if Dicks had asked, but it was
“prejudicial error” not to have done so.
      The prosecutor argued Resendiz had not established error or prejudice.
As to error, the prosecutor argued Resendiz’s testimony was not credible, and
Dicks obtained “pretty much the lowest deal you could get . . . .” The court
interjected, “He was offered the lowest deal, but the People had an
opportunity to make it immigration neutral, did they not?” When the
prosecutor responded that “[w]e were never asked to do so,” the court
admonished that “[t]he People have an affirmative duty to do so.” The
prosecutor countered that the affirmative duty is merely to consider an




                                        15
immigration-neutral disposition. The court then explored with the current
prosecutor whether the prior prosecutor had done so:
         “THE COURT: And are you aware and do you believe that
         your colleague was aware that [Health and Safety Code
         section] 11378 is a mandatory deportable offense?
         “[PROSECUTOR]: Yes, your Honor.
         “THE COURT: And so you were aware of that and knew
         there was something you could do, still keeping that crime,
         still keeping that sentence, that would have made it
         immigration neutral; is that correct? [¶] . . . [¶]
         “[PROSECUTOR]: Yes, your Honor. So yes, I would agree
         that that is a fair statement and correct statement of what
         we were aware of at that time. However, we did not agree
         to take anything other than what was offered on the table,
         which is why [Resendiz] pled guilty.”
      Turning to prejudice, the prosecutor argued Resendiz could not show he
would not have taken the plea bargain if he had been advised it would result
in his being deported, because he was, in fact, so advised.
      The trial court denied Resendiz’s motion, explaining:
         “Between [Resendiz and Dicks], I find Mr. Dicks more
         credible. [¶] . . . [¶] I believe that the defendant was in fact
         advised as to immigration consequences. I do not believe as
         it relates to the consequence of what the plea would be to
         this he was misadvised. Could he have been advised to do
         more, like check with an immigration lawyer? Sure, the
         answer to that question is yes. I don’t believe that’s
         required.
         “Could Mr. Dicks have asked for some other additional
         change to the complaint, to the charge? Yeah, I imagine he
         could. I believe Mr. Dicks believed he was trying to do as
         best he could for his client when he made sure the words
         were stricken from the change of plea form, but I don’t
         think he ever misadvised Mr. Resendiz.
         “And the final issue it comes down to, respective
         credibility . . . .”
                                       16
                             B. Legal Principles
        The Legislature has declared its intent to “promote fairness” in
criminal proceedings involving individuals who are not U.S. citizens by
ensuring they are adequately advised of the immigration consequences of
guilty or nolo contendere pleas. (§ 1016.5, subd. (d).) Consequently, defense
counsel must “provide accurate and affirmative advice about the immigration
consequences of a proposed disposition, and when consistent with the goals of
and with the informed consent of the defendant, and consistent with
professional standards, defend against those consequences.” (§ 1016.3, subd.
(a).) Likewise, prosecutors must “consider the avoidance of adverse
immigration consequences in the plea negotiation process as one factor in an
effort to reach a just resolution.” (§ 1016.3, subd. (b).)
        Similarly, trial courts must independently advise noncitizen defendants
that a guilty or nolo contendere plea may or will have adverse immigration
consequences. (§ 1016.5, subd. (a).)4 Although trial courts are required by
statute to advise only that a conviction “may have the consequences of
deportation” (ibid., italics added), the courts have clarified that when
deportation is virtually certain the defendant must be so advised (see, e.g.,
People v. Patterson (2017) 2 Cal.5th 885, 895-896). “Upon request,” a trial
court must “allow the defendant additional time to consider the
appropriateness of the plea in light of the advisement . . . .” (§ 1016.5, subd.
(b).)



4     Section 1016.5, subdivision (a) requires that trial courts give noncitizen
defendants the following advisement: “If you are not a citizen, you are
hereby advised that conviction of the offense for which you have been charged
may have the consequences of deportation, exclusion from admission to the
United States, or denial of naturalization pursuant to the laws of the United
States.”
                                        17
      Section 1473.7 provides noncitizen defendants a mechanism by which
to challenge convictions they contend resulted from inadequate advice or
consideration of adverse immigration consequences. This statute provides
that “[a] person who is no longer in criminal custody may file a motion to
vacate a conviction or sentence” where the “conviction or sentence is legally
invalid due to prejudicial error damaging the moving party’s ability to
meaningfully understand, defend against, or knowingly accept the actual or
potential adverse immigration consequences of a plea of guilty or nolo
contendere. A finding of legal invalidity may, but need not, include a finding
of ineffective assistance of counsel.” (§ 1473.7, subd. (a)(1).)
      If the defendant establishes prejudicial error under this provision by a
preponderance of the evidence, the court “shall” grant the motion to vacate
the conviction or sentence. (§ 1473.7, subd. (e)(1).) The defendant shows
prejudice if he can convince the court “he would never have entered the plea
if he had known that it would render him deportable.” (People v. Camacho
(2019) 32 Cal.App.5th 998, 1011-1012.)
      The parties agree the independent review standard applies. Under this
standard, “[w]e accord deference to the trial court’s factual determinations if
supported by substantial evidence in the record, but exercise our independent
judgment in deciding whether the facts demonstrate trial counsel’s deficient
performance and resulting prejudice to the defendant.” (People v. Ogunmowo
(2018) 23 Cal.App.5th 67, 76 (Ogunmowo); see People v. Vivar (2019) 43
Cal.App.5th 216, 224, review granted (Mar. 25, 2020, No. S260270).)
                                  C. Analysis
  1. Resendiz Was Advised and Understood He Would Be Deported
      Resendiz contends the trial court erred by finding he was advised and
understood he would be—as opposed to may be—deported as a result of his


                                        18
guilty plea. Although Resendiz frames this challenge as a claim the trial
court abused its discretion, it is really a disguised challenge to the sufficiency
of the evidence supporting the trial court’s factual findings. Properly framed,
the challenge fails. (Ogunmowo, supra, 23 Cal.App.5th at p. 76 [“[w]e accord
deference to the trial court’s factual determinations if supported by
substantial evidence”].)
      During his initial testimony, Dicks stated it was his policy to discuss
immigration status with his clients during their first meeting, which occurred
about seven months before the plea hearing. Dicks also testified that at some
point before the plea hearing, though “it wasn’t much before,” he expressly
told Resendiz he would be deported because of his strike prior and the nature
of the present offense. Dicks further advised Resendiz during their meetings
to consult with an immigration attorney if he wanted “any hope of staying in
the country.”
      Dicks testified he also advised Resendiz while they were reviewing the
change of plea form that he would be deported as a result of the plea. One
preprinted part of paragraph 7d of the form was modified in pen to advise
Resendiz that he will—not merely may—be deported. Dicks assumed the
handwritten change was made by Judge Kirkman. The trial court could
reasonably infer this was the case, and that Judge Kirkman modified the
form before Resendiz initialed and signed it (i.e., that the judge did not alter
the document after Resendiz signed it).
      Another preprinted part of paragraph 7d advised that if the conviction
is for an aggravated felony listed on the back of the form, Resendiz “will be
deported.” Dicks testified he advised Resendiz while they were reviewing
these provisions that he would be deported.




                                        19
      Dicks’s testimony constitutes substantial evidence in support of the
trial court’s finding that Dicks did, in fact, advise Resendiz of the adverse
immigration consequence of his guilty plea.
      In addition to Dicks’s testimony, Judge Kirkman expressly advised
Resendiz during the change of plea hearing that if he is not a citizen, “this
plea would result in [his] . . . deportation.” (Italics added.) Resendiz
acknowledges in a footnote in his opening brief that even if he had “not been
advised [by Dicks] prior to the plea, but had been advised by the Court that
the plea would result in removal (deportation), such plea would probably
have been a sufficient admonishment . . . to withstand a motion to withdraw
the plea.” We agree.
      The record also contains substantial evidence establishing that
Resendiz understood the immigration consequences of his guilty plea.
Resendiz initialed a box on the plea form indicating he understood he would
be deported (paragraph 7d), and signed the form under penalty of perjury
declaring he read and understood everything in the form and its
attachments. Dicks testified on behalf of the prosecution that—contrary to
Resendiz’s testimony—he (Dicks) “read every single line” of the form to
Resendiz, including “the line in regards to the immigration consequences.”
The trial court expressly found Dicks more credible than Resendiz.
      Dicks also testified Resendiz did not say or do anything during the
change of plea hearing to suggest he needed more time to consider the plea.
And when the trial court asked Resendiz if he “underst[ood]” he would be
deported if he was not a citizen, Resendiz responded, “Yes, your Honor.”
      Substantial evidence thus supports that Resendiz understood he would
be deported as a result of his guilty plea.




                                       20
      Resendiz argues the trial court’s ruling is undermined by Dicks’s
testimony “that reading and signing a plea form one-half hour prior to
entering a guilty plea before the court would ‘not be enough time’ to
contemplate immigration consequences.” But this testimony came in
response to a hypothetical question about whether one-half hour would be
enough time—Dicks did not testify that Resendiz had only one-half hour. To
the contrary, Dicks testified he believed Resendiz “had enough time,” and
Dicks would not have gone forward with the plea if he “had some doubts as to
whether [Resendiz] understood it.”
      Resendiz also argues there was nothing about Dicks’s rebuttal
testimony that justified the trial court’s departure from its tentative ruling to
grant Resendiz’s motion. This argument fails for two reasons. First, “a trial
court’s tentative ruling is not binding on the court,” and the “court may
change its ruling until such time as the ruling is reduced to writing and
becomes the [final] order of the court.” (Silverado Modjeska Recreation &
Park Dist. v. County of Orange (2011) 197 Cal.App.4th 282, 300.) Second, by
the time Dicks retook the witness stand, Resendiz had testified categorically
that Dicks never even mentioned the word “immigration” in any of their five
or six meetings. This distilled the issue as a battle of credibility between
Resendiz and Dicks, which the trial court resolved against Resendiz. Thus,
although the trial court needed no justification to depart from its tentative
ruling, the context provided by Resendiz’s and Dicks’s diametrically
conflicting testimonies provided sufficient justification.
      Substantial evidence thus supports the trial court’s factual findings
that Resendiz was advised and understood prior to his guilty plea that the
plea would result in his deportation.




                                        21
        2. Failure to Pursue Immigration-Neutral Dispositions
      Resendiz contends the trial court also erred by denying his motion
because attorney Dicks failed to bargain for immigration-neutral dispositions
such as striking “methamphetamine” from the complaint or “pleading up” to
transportation of a controlled substance for sale (Health & Saf. Code,
§ 11379). Assuming without deciding that these alternative dispositions were
truly immigration-neutral, and that it was error for Dicks not to pursue
them, Resendiz’s contention fails because he has not shown the error caused
him prejudice.
      A defense counsel’s failure to pursue an immigration-neutral
alternative disposition in a plea bargain can constitute a ground for relief
under section 1437.7 if the defendant establishes the failure resulted in
prejudice. (See People v. Bautista (2004) 115 Cal.App.4th 229, 238
(Bautista).) To establish prejudice, the defendant must adduce some evidence
establishing the prosecutor would likely have agreed to the immigration-
neutral disposition. (See People v. DeJesus (2019) 37 Cal.App.5th 1124, 1136
[defendant’s “claim that his trial attorney erred by failing to investigate an
immigration neutral disposition [was] not supported by substantial evidence”
where the defendant “did not offer any evidence from the prosecutor, his
public defender, or an immigration expert on this point”]; People v. Tapia
(2018) 26 Cal.App.5th 942, 953-954 [defendant’s “pure speculation without
support in the record” that an “ ‘immigration safe’ plea bargain . . . could have
been negotiated” . . . “ ‘ “is not evidence, less still substantial evidence” ’ ”];
People v. Perez (2018) 19 Cal.App.5th 818, 830 [“There is no indication in the
record that the prosecution was willing to agree to an immigration safe
disposition.”]; In re Resendiz (2001) 25 Cal.4th 230, 253-254 [petitioner failed
to meet his burden of establishing prejudice where he failed to “adduce[] any


                                          22
substantial evidence suggesting the prosecutor might ultimately have agreed
to a plea that would have allowed petitioner to avoid adverse immigration
consequences”].)
      Resendiz’s reliance on Bautista, supra, 115 Cal.App.4th 229 to support
his claim of prejudicial error is misplaced. The defendant in Bautista
supported his motion with a declaration from an immigration attorney
establishing both that (1) various immigration-neutral dispositions were
possible; and (2) the prosecutor would likely have agreed to such a disposition
because the expert had previously participated in five cases in which a
similar outcome had been achieved. (Id. at pp. 238-240.)
      Here, while Resendiz supported his motion with testimony from an
immigration attorney (Tracy) asserting that various immigration-neutral
dispositions were possible (e.g., striking “methamphetamine” from the
complaint, or pleading up to transportation of a controlled substance for sale),
neither Tracy’s testimony nor any other evidence established that the
prosecutor would likely have agreed to such a disposition here.5 Specifically,
unlike the expert in Bautista who testified to a successful track record with
this strategy in the relevant jurisdiction (Bautista, supra, 115 Cal.App.4th at
pp. 238-240), Tracy did not establish he had ever successfully employed this
strategy anywhere.
      And while Dicks testified generally that the prosecutor was “pretty
reasonable . . . sometimes,” this was insufficient to establish the prosecutor
would have agreed to an immigration-neutral disposition here.
      Consequently, Resendiz has not shown prejudicial error.




5     Indeed, as we discuss in the following section, the record suggests the
prosecutor was unlikely to do so here.
                                       23
             3. Prosecutor’s Consideration of Consequences
      Finally, Resendiz contends the trial court erred because the prosecutor
who negotiated the plea bargain failed to comply with his statutory obligation
to “consider the avoidance of adverse immigration consequences in the plea
negotiation process as one factor in an effort to reach a just resolution.”
(§ 1016.3, subd. (b).)6 Resendiz has not met his burden to show error or
prejudice.
      As to error, we start with the presumption that the prosecutor
performed his official duties. (Evid. Code, § 664 [“It is presumed that official
duty has been regularly performed.”]; see People v. Superior Court of Contra
Costa County (1935) 4 Cal.2d 136, 147 [“The district attorney who
participated in the proceeding, now deceased, is presumed to have had
knowledge of the law and to have acted in compliance with its
requirements.”]; People v. Henderson (1953) 121 Cal.App.2d 298, 299 [“the
‘official duty’ of the prosecutor is presumed to have been ‘regularly
performed’ ”].) The fact, as Resendiz points out, that attorney Dicks never
proposed an immigration-neutral disposition to the prosecutor does not
overcome the presumption that the prosecutor independently complied with
his statutory duty.


6     Section 1016.3, subdivision (b) states in full: “The prosecution, in the
interests of justice, and in furtherance of the findings and declarations of
Section 1016.2, shall consider the avoidance of adverse immigration
consequences in the plea negotiation process as one factor in an effort to
reach a just resolution.” Section 1016.2, in turn, codifies federal and state
case law recognizing that “the consideration of immigration consequences by
both parties in the plea negotiating process . . . can only benefit both the
State and noncitizen defendants during the plea-bargaining process” because
by “bringing deportation consequences into this process, the defense and
prosecution may well be able to reach agreements that better satisfy the
interests of both parties.” (§ 1016.2, subd. (b).)
                                       24
      Beyond the presumption, the record supports a finding that the
prosecutor who handled the plea negotiations (James Teh) was aware of and
considered the immigration consequences of the guilty plea. The prosecutor
who opposed Resendiz’s motion (Vincent Chen) represented to the court that
Teh was aware during the plea negotiations that possession of
methamphetamine for sale was a mandatory deportable offense, that “there
was something [he] could do . . . that would have made it immigration
neutral,” yet he “did not agree to take anything other than what was offered
on the table.” The fact Teh ultimately did not agree to an immigration-
neutral disposition does not mean he did not at least consider one.
      Even if the record did not support the finding that prosecutor Teh
considered immigration consequences during the plea negotiation process,
Resendiz has not shown that this failure prejudiced him. When the trial
court tentatively granted Resendiz’s motion, prosecutor Chen rejected
Resendiz’s request to strike “methamphetamine” from the complaint as part
of a new plea bargain. Chen explained that when Resendiz filed the instant
motion, it was “run up the chain” and Chen and his office considered
Resendiz’s family situation, criminal history, and immigration status, yet
“decide[d] to oppose [the] motion and not to offer any change in regards to the
type of plea that was entered.” Resendiz does not explain why the
prosecution would have reached a different conclusion if it had first
considered the issue during the plea negotiation process rather than in
response to his motion. Without such an explanation, Resendiz has not
shown that any theoretical error prejudiced him.
                               4. Conclusion
      We recognize Resendiz’s guilty plea had dire immigration consequences
for him. But, after conducting a thorough evidentiary hearing, the court


                                      25
found Resendiz had been sufficiently advised of, and understood, those
consequences, and substantial evidence supports these findings. The court
also concluded the prosecution complied with its statutory obligation to
consider an immigration-neutral disposition, which the prosecution declined
to accept in light of Resendiz’s strike prior (a robbery in which he stabbed a
victim in the back) and the circumstances of the present offense (possession
of methamphetamine packaged for sale, cellphone evidence indicating sales
activity, and possession of ammunition when arrested).

                            III. DISPOSITION
      The order is affirmed.


                                                         HALLER, Acting P. J.

WE CONCUR:


BENKE, J.


GUERRERO, J.




                                       26